Citation Nr: 1444932	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984 and from October 1985 to May 1989.  His decorations for his active duty service include a Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that during the pendency of this appeal the Veteran was granted an increased evaluation of 100 percent for posttraumatic stress disorder (PTSD) effective May 10, 2010.  This issue in this case is should TDIU be granted prior to this time or, for reasons cited below, after May 2010. 

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDING OF FACT

The Veteran is unable to obtain and maintain any form of substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities will be rated as totally disabled.  38 C.F.R. § 4.16.

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from common etiology or a single accident; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2013); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service-connected for PTSD, which is evaluated as 70 percent disabling from May 26, 2005, to May 9, 2010, and 100 percent disabling beginning May 10, 2010; and a neck disability which is evaluated as 10 percent disabling from July 29, 1994, to May 25, 2005, and 20 percent disabling beginning May 26, 2005.

The Veteran's combined evaluation is 10 percent from July 29, 1994, 80 percent from May 26, 2005, and 100 percent from May 10, 2010.

For the period on appeal before May 9, 2010, the Veteran has at least one disability ratable at 40 percent or more and a combined evaluation of higher than 70 percent.  The Board finds that the Veteran meets the requirements for a schedular TDIU for this period.  38 C.F.R. § 4.16(a).

The Veteran reported that he stopped work in April 2005 because of his service-connected PTSD and neck disability.  

He last reported working for Teton Transportation as a truck driver.  Teton Transportation submitted a statement noting that the Veteran last worked in July 2004.  According to Teton, in July 2004 the Veteran was hospitalized and he was "termed" when he subsequently went on short-term disability.

A review of the private treatment notes of record shows that in July 2004 the Veteran was treated for an acquired psychiatric disability and his treatment provider noted that he needed a leave of absence from work because of his rage.

Private treatment notes and VA treatment notes show that the Veteran has symptoms of PTSD including uncontrolled anger, irritability, anxiety and trouble concentrating.  The Veteran has reported that he was not comfortable driving because of his anger issues and his trouble concentrating.  

He has also reported that his neck disability causes pain after sitting for long periods of time.  He has expressed concern that his neck disability would cause difficulty for other types of work, such as carpentry.

In March 2009 the Veteran was afforded a VA spine examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination the examiner reported that the Veteran would have difficulty "lifting and carrying" due to his neck disability.  The examiner also noted that the Veteran had to quit working as a truck driver and construction worker due, in part, to his neck pain.

In March 2009 the Veteran was also afforded a VA PTSD examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a mental status examination the examiner reported that the Veteran would be able to "work in an environment without a lot of interactions with other people."  The examiner noted that the Veteran had stopped driving because of a history of anger management and a fear of becoming violent in a road rage event.  The examiner noted that the Veteran did have a history of carpentry and construction skills that he "might not have the problems in working with other people."  

Additionally, the Veteran is currently receiving Social Security Administration compensation for his neck disability and PTSD.

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment in accordance with his occupational background and education level.  

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU for the period on appeal before May 9, 2010, is warranted.  38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  The effective date of this award is not before the Board at this time.  However, as indicated above, the Board has found that TDIU was warranted prior to the 100% rating for PTSD.  The exact date the TDIU should be implemented must be addressed by the RO in the first instance. 

For the period beginning May 10, 2010, the Veteran is rated as 100 percent disabled for PTSD.  While the Veteran has already been assigned a 100 percent rating for his service-connected PTSD, the issue of TDIU issue is not moot under the circumstances of this case based on the most recent case law from the Veterans Court.  See Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for a higher special monthly compensation rating).   

For the period beginning May 10, 2010, the only evaluation that is less than total is a 20 percent evaluation for a neck disability.  This does not meet the requirements for a schedular TDIU.  38 C.F.R. § 4.16(a).

Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a TDIU on an extra-schedular basis under the provisions of 38 C.F.R. § 4.16(b).  

While the Board does not doubt that the Veteran's neck disability has some effect on his employability, as evidenced by his 20 percent evaluation, the weight of the evidence does not support a finding that his neck disability alone is of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently assigned 20 percent rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board finds that his PTSD symptoms contribute significantly to his inability to obtain and maintain gainful employment.  Without considering his PTSD symptoms, the Veteran's neck disability does not rise to the level so as to preclude any form of substantially gainful employment.  A TDIU for the period beginning May 10, 2010, is not warranted.

ORDER

Entitlement to a TDIU is granted for the period on appeal before May 10, 2010.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


